Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.  Enablement
The applicant argues that neither the Specification not the claims constrain the blockchain to a centralized database.  The applicant points to paragraph 32 which states that “blockchain 126 may be stored in a distributed database where portions of blockchain 126 may be distributed over servers 105 and computing devices 106 that are connected over network 102.”  However, there is not further disclosure of how such distributed storage would work.  The applicant’s invention functions by having the “blockchain” engine act as a central clearinghouse for sharing content items amongst platforms.  This is shown in Figures 2A-2D.  In Figure 2A, Platform 104A sends content items to the blockchain engine and the blockchain engine creates the blockchain 126.  The content items (110A, 112A, 112B, 112C) are associated with a content identifier 120A and corresponding blockchain 126A as described in paragraph 36 of the specification.  In Figure 2B, content item 112A and its identifier 120A is shared from computing device 106D to Platform 104B.  Platform 104A then sends identifier 120A to the blockchain engine to receive related content (112A, 112B, 112C).  In Figure 2C, a new content item 112D is associated with content items 110A and sent to the blockchain engine by platform 104B with the blockchain engine updating the blockchain 126A.  In Figure 2D, content items 112D is then shared with Platform 104A (presumably the two separate 104B’s in Figure 2D is a typo).   At no point, does the applicant disclose that any of the platforms or the computer devices would maintain an independent copy of blockchain 126A.  Clearly any addition to blockchain 126A is managed solely by the blockchain 
Figures 2A-2D show a hub and spoke architecture with the blockchain engine being the hub and the platforms being spokes that interact with the central hub.  The applicant’s invention is actually three tiered with a tier of user devices, a tier of platforms, and the blockchain engine as the top tier.  In contrast, Blockchain, as known in the art, is implemented in purely peer to peer system with no hierarchy.  On page 7 of the Crosby reference, blockchain is explained in the “How a blockchain works section”.  As shown in steps 1-3 of Crosby, a block is broadcast to a peer to peer network.  In contrast, each time the applicant’s invention adds a content item to “blockchain 126” it is sent by a single platform to a single “blockchain” engine.  In steps 4 and 5 of Crosby, the nodes in the network approve of the transaction.  In contrast, only the blockchain engine of the applicant’s invention, and not a set of peers, controls what gets added to blockchain 126A.  Blockchain 126a is a data structure that is managed solely by the blockchain engine.  In Figures 2A-2D, the applicant’s blockchain engine sends single pieces of content back and forth to the platforms.    In contrast, blockchains as known in the art are distributed ledgers of transactions that are independently managed by individual nodes of a peer network.  If the applicant’s invention was truly a blockchain, then each platform would broadcast each piece of new content as a new block to all peer platforms.  Instead, the applicant’s invention sends each new piece of content only to the blockchain engine which then is responsible for distributing the new content, upon request, to other platforms.  Therefore the applicant has clearly not enabled the peer to peer interactions that would be necessary for the applicant’s invention to implement Blockchain as known in the art.  The applicant’s disclosure precludes the broadcast messages that characterize a true blockchain architecture.

With respect to the prior art, both references read on the concept of a “blockchain” disclosed by the applicant.  Both references store content items along with identifiers.  Both references can associate more content items with the identifiers.  The data structure of each reference for each content item uniquely identified reads on the claimed and disclosed blockchain.  Since the applicant has not defined the disclosed blockchain as more than a data structure (see paragraph 36 and Figures 2A-2D), this interpretation is appropriate.  
	In conclusion, the applicant’s invention presented a great challenge to examine because though the applicant is saying they are using a blockchain, what they are doing would preclude the use of a blockchain.  The Examiner recognized that it would be impossible to find art that would use a blockchain that would read on the claims.  The Examiner determined that the enablement rejection was important to make because the applicant has not disclosed a real blockchain implementation as those skilled in the art would understand the term.  


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442